Citation Nr: 1530663	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-09 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal/esophageal disability, claimed as eosinophilic esophagitis.

2.  Entitlement to a compensable rating for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to December 2003 and from July 2006 to November 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for tinnitus.  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An unappealed May 2008 rating decision granted the Veteran service connection for tinnitus, rated 0 percent (by deducting 10 percent from the rating warranted under schedular criteria for pre-existing disability).  The May 2008 rating decision is final (see 38 U.S.C.A. § 7103), and the only way to revise the determination therein is by (a) showing that there was clear and unmistakable error (CUE) in those determinations.  The Veteran's arguments have raised a claim of CUE in the May 2008 rating decision.  The AOJ has not considered a claim of CUE in the prior rating decision; therefore, the Board does not have jurisdiction in the matter.  See 38 U.S.C.A. § 7104.  

Because the claim of CUE in the prior instance is inextricably intertwined (a threshold matter regarding a legal bar to the benefit sought) with the claim seeking a compensable rating for tinnitus, the claim seeking a compensable rating for tinnitus must be remanded for AOJ adjudication of the matter.  [The Board observes that the adjudication of the CUE claim should include consideration of the following: (a) as tinnitus was not noted on induction, is there clear and unmistakable evidence of pre-existence to rebut the presumption of soundness under 38 U.S.C.A. § 1111?  If so, the evidence should be identified; (b) if the presumption of soundness on entry in service with respect to tinnitus is rebutted, is there further clear and unmistakable evidence that the disability was not aggravated by service?  If so, such evidence should be identified; (c) can a finding that a 10 percent ratable tinnitus clearly and unmistakably pre-existed service be reconciled with a conclusion that a tinnitus now also ratable 10 percent was aggravated by service (increased in severity therein) so as to warrant an award of service connection for the disability (but a 0 percent rating).]

Regarding the digestive disability claimed, a June 2008 VA treatment record notes that the Veteran reported difficulty swallowing food without liquids over the previous 10 months.  A March 2013 buddy statement from the Veteran's roommate in service notes that the Veteran complained about difficulty swallowing during service.  Private treatment records from August 2010 note a diagnosis of eosinophilic esophagitis.  At the March 2015 hearing before the Board, the Veteran testified that he began to experience difficulty swallowing in service and alleged that these symptoms were the initial manifestations of his currently diagnosed eosinophilic esophagitis.  The Veteran has not been afforded a VA examination in connection with this claim.  The Board finds that the low threshold standard for determining when VA is obligated to provide an examination (under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)), is met, and that a remand for appropriate examination of the Veteran is indicated.

Accordingly, the case is REMANDED for the following:

1. The AOJ should provide the Veteran appropriate notice regarding what constitutes CUE and what is needed to substantiate a claim of CUE in a prior final rating decision, afford him opportunity to respond, then adjudicate the matter of whether there was CUE in the May 2008 rating decision that granted service connection for tinnitus, but assigned a 0 percent rating based on a finding that deduction of a 10 percent rating for pre-existing disability from the 10 percent rating currently warranted left a 0 percent rating for assignment.  The AOJ should specifically address the considerations cited above.  The Veteran should be advised of the determination on the CUE claim. [He is advised that this matter is not before the Board, and will be before the Board only if he perfects an appeal of a negative determination by the AOJ.]

2.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his gastrointestinal/esophageal disability, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of the Veteran's treatment (i.e., any not already associated with the record) from all providers identified.  He should be notified if any records he identifies are not received pursuant to the AOJ's request.  

3.  When the development requested above is completed, the AOJ should arrange for a gastrointestinal/esophageal diseases examination of the Veteran to determine the nature and likely etiology of his diagnosed gastrointestinal/esophageal disability/eosinophilic esophagitis.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

a) Please identify (by medical diagnosis) each gastrointestinal/esophageal disability entity found.

b) Based on the factual evidence of record (and considering the Veteran's testimony and lay statements), please identify the likely etiology for the Veteran's gastrointestinal/esophageal disability(ies).  Specifically, is it at least as likely as not (a 50% or better probability) that such disability began in service (as manifested by symptoms described as being noted therein), or is otherwise related to service?

The examiner must explain the rationale for all opinions, accounting for the lay reports that the Veteran began having problems swallowing in service.

4.  The AOJ should review the claim for a compensable rating for tinnitus in light of their decision on the CUE claim. 

5.  The AOJ should then review the record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  . 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

